 Case 17-72321-sms             Doc 31      Filed 10/28/19 Entered 10/28/19 13:51:40                   Desc Main
                                           Document     Page 1 of 5




     IT IS ORDERED as set forth below:



     Date: October 28, 2019
                                                                   _________________________________

                                                                               Sage M. Sigler
                                                                        U.S. Bankruptcy Court Judge

   ________________________________________________________________



                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

IN RE:                                                )        CASE NO. 17-72321-sms
                                                      )        CHAPTER 13
LINDA DIANE CANTY,                                    )
                                                      )        JUDGE SAGE M. SIGLER
                           DEBTOR.                    )
---------------------------------------------------------------------------------------------------
                                                      )
WILMINGTON SAVINGS FUND                               )
SOCIETY, FSB, D/B/A CHRISTINA                         )
TRUST AS OWNER TRUSTEE OF THE )
RESIDENTIAL CREDIT                                    )
OPPORTUNITIES TRUST V                                 )
                           MOVANT,                    )
                                                      )        CONTESTED MATTER
V.                                                    )
                                                      )
LINDA DIANE CANTY,                                    )
                           DEBTOR,                    )
                                                      )
                                                      )
V.                                                    )
                                                      )
MARY IDA TOWNSON, TRUSTEE,                            )
                           RESPONDENTS.               )
____________________________________)

                                               CONSENT ORDER
          This matter arose upon the motion of Wilmington Savings Fund Society, FSB, D/B/A
 Christina Trust as Owner Trustee of the Residential Credit Opportunities Trust V (“Movant”),
Case 17-72321-sms          Doc 31 Filed 10/28/19 Entered 10/28/19 13:51:40 Desc Main
                                  Document       Page 2 of 5
filed August 12, 2019 (Doc. No. 28) to modify the stay of 11 U.S.C. §362 (a) to allow Movant to
foreclose on Debtor’s real property known as 2008 Bencal Drive Southeast, Atlanta, GA 30316
(“Property”). The motion was scheduled for hearing October 8, 2019, and notice was provided
to Debtor, Debtor’s attorney and Trustee.
       Movant and Debtor acknowledge that (1) no equity exists in the Property, and (2) the
current post-petition delinquency (5/1/19 – 9/1/19 @ 447.81/mo. = $2,239.05), less reserve
balance of $394.93, and including fees and costs of pursuing the Motion in the amount of
$1,031.00, is $2,875.12.
       Based on the foregoing agreement, Debtor and Movant AGREE that Debtor shall make
the payments set forth hereafter on or before the dates specified; accordingly, it is Debtor
AGREES that (1) to cure the arrearage, Debtor will remit $900.00 directly to Movant no later
than October 10, 2019 via certified funds; (2) Debtor will resume paying Movant the regular
monthly mortgage payment of $447.81, due on the 1st day of each month, beginning with the
payment due October 1, 2019; (3) The remaining post-petition arrearage of $1,975.12 shall be
paid with eleven (11) payments of $164.59 each beginning November 15, 2019 and one (1)
payment of $164.63 due October 15, 2020; (4) Debtor shall mail all payments to Movant as
follows:
                                      FCI Lender Services, Inc.
                                          P.O. Box 27370
                                      Anaheim Hills, CA 92809

It is further ORDERED, ADJUDGED AND DECREED that for a period of twenty-four (24)
months following the entry of this Order, upon the delinquency of Debtor in any regular payment
or cure payment to come due on or after October 1, 2019, Movant may be permitted to recover
and dispose of the Property pursuant to applicable state law only after submitting a Delinquency
Motion (as more particularly described below) and the entry of an order modifying the automatic
stay of 11 U.S.C. §362 in the following manner:
       (A) Counsel for Movant shall serve both Debtor and Debtor’s counsel of record with
           written notice of the specific facts of the delinquency (the “Delinquency Notice”);
           said notice may be contained in a letter but shall
               (1) state that Debtor may cure the delinquency within twenty (20) calendar
                   days of receipt of said notice, and
               (2) shall specifically provide the correct street address for mailing or delivering
                   such payment;
               Pursuant to this order, Debtor shall be presumed to have received the Delinquency
               Notice on the fifth (5th) calendar day following the mailing of said notice by
               Counsel for Movant; provided, however, that
Case 17-72321-sms          Doc 31    Filed 10/28/19 Entered 10/28/19 13:51:40 Desc Main
                                    Document       Page 3 of 5
                          (a) the Delinquency Notice is properly addressed to Debtor at the
                               address set forth on the Distribution List attached to this Order
                               pursuant to BLR 9013-3(c) (2) NDGA, unless Movant or Counsel for
                               Movant receives notice in writing of a change in Debtor’s address
                               within a reasonable time prior to mailing of the Delinquency Notice;
                               and
                          (b) the Delinquency Notice is not returned to Counsel for Movant by the

                               U.S. Postal Service as undeliverable by reason of improper address.
        (B) If Debtor fails to cure the delinquency within twenty (20) days of receipt of said
        written notice, Counsel for Movant may present to the Court, after service on both the
        Debtor and Debtor’s counsel:
                (1) a motion, which must contain allegations of the specific facts of the
                    delinquency; provided, however, that, instead of alleging the facts of the
                    delinquency in the motion (the averments of which are subject to Rule 9011),
                    the motion may be accompanied by an affidavit from Movant setting forth the
                    specific facts of the delinquency;
                (2) a copy of the Delinquency Notice, together with
                (3) a proposed order (the motion, copy of the Delinquency Notice and the
                    proposed order are herein collectively referred to as the “Delinquency
                    Motion”).
        Upon presentation of said Delinquency Motion, the Court may enter an order modifying
the stay as to the Property, without further hearing. If any proceeds remain from the foreclosure
sale after application to Movant’s lawful indebtedness, fees and foreclosure costs, Movant or its
counsel shall promptly forward such excess proceeds that would otherwise be payable to the
Debtor to the Trustee while the Debtor remains in bankruptcy. It is further
        ORDERED that if the stay is modified pursuant to the terms of this order, Trustee shall
cease funding Movant’s claim in the instant bankruptcy case until further notice from this Court.
It is further
        ORDERED that in the event of the Debtor’s failure to cure a default under this Consent
Order, Movant agrees to provide the Chapter 13 Trustee with twenty (20) days’ notice of the
Debtor’s failure to cure said default. During said twenty (20) day period the Trustee may file a
motion to convert the case to a Chapter 7. If a motion to convert is not filed within the
aforementioned twenty (20) day period, the Movant may be entitled to an Order from this Court
lifting the automatic. It is further
Case 17-72321-sms          Doc 31
                                Filed 10/28/19 Entered 10/28/19 13:51:40 Desc Main
                                Document        Page 4 of 5
         ORDERED that the Clerk of Court shall serve this Order to the parties set forth on the
 distribution list attached hereto.

                                      [END OF DOCUMENT]

 Prepared and Presented by:
 /s/ Mark A. Baker
 Mark A. Baker (GBN 033840)
 MCMICHAEL TAYLOR GRAY, LLC
 3550 Engineering Drive, Suite 260
 Atlanta, GA 30092
 Telephone: (404) 474-7149
 Facsimile: (404) 745-8121
 E-mail: mbaker@mtglaw.com

 Consented to by:
 /s/ ____
 Karen King
 King & King Law LLC
 215 Pryor Street, S.W.
 Atlanta, GA 30303

 No opposition by:
 /s/ _
Mary Ida Townson
Chapter 13 Trustee
285 Peachtree Center Ave, NE
Atlanta, GA 30303
 Case 17-72321-sms         Doc 31   Filed 10/28/19 Entered 10/28/19 13:51:40   Desc Main
                                    Document     Page 5 of 5




                                     DISTRIBUTION LIST

Linda Diane Canty
2008 Bencal Drive SE
Atlanta, GA 30316

Karen King
King & King Law LLC
215 Pryor Street, S.W.
Atlanta, GA 30303

Mary Ida Townson
Chapter 13 Trustee
Suite 2200
191 Peachtree Street, NE

Mark A. Baker
3550 Engineering Drive, Suite 260
Atlanta, GA 30092
